Citation Nr: 9936219	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for mitral valve 
prolapse, currently evaluated as 10 percent disabling.

4.  Entitlement to an increase rating for headaches, mixed 
type, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972 and from March 1975 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the veteran submitted several 
statements, dated in May 1997, along with medical billing 
from St. Joseph Medical Center and Bloomington Medical 
Laboratory.  He indicated that he incurred costs for 
treatment from the private hospital and laboratory facility 
in conjunction with his service-connected disabilities.  He 
expressed a comment that VA should pay the bills.  The Board 
construes the veteran's submission as a claim for 
reimbursement for medical expenses.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.





FINDINGS OF FACT

1.  Service connection for a nervous condition, to include 
depression, was denied in an unappealed June 1986 rating 
decision.

2.  Evidence received since the June 1986 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1986 RO decision is new 
and material; the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from February 1971 to 
November 1972 in the Army, and from March 1975 to September 
1982 in the Navy.  Service medical records (SMRs) from the 
veteran's first period of service contain no pertinent 
findings.  

The SMRs from the veteran's naval service reflect that he was 
treated for anxiety and depression in August 1979.  He had a 
two week history of nervousness and difficulty sleeping.  A 
psychiatric consultation revealed that the veteran had 
recently been relieved as a company commander training 
recruits.  The veteran had been assigned to that duty against 
his wishes.  The examiner reported that the veteran exhibited 
some somatization, notably headaches, when under stress.  
There was no evidence of mental illness, or organic brain 
syndrome.  The assessment was situational anxiety.  

A clinical entry, dated in September 1979, noted that the 
veteran was returned to company commander duties and 
experienced a persistence of his prior symptoms.  He was then 
relieved of his duties and the symptoms diminished.  The 
impression was occupational maladjustment manifested by 
moderate anxiety and tension headaches.  After being relieved 
of his duties the appellant's anxiety and tension were said 
to resolve.

The veteran was hospitalized from September 1980 to October 
1980 for evaluation of complaints of sudden onset of 
blindness in the left eye.  The veteran was then transferred 
to the National Naval Medical Center (NNMC) in Bethesda, 
Maryland, where he was evaluated from October to December 
1980.  His primary reason for referral was for a neurological 
evaluation pertaining to his visual complaints, migraine 
headaches, and mitral valve prolapse.  However, he also was 
admitted to the psychiatric ward and evaluated.  No 
psychiatric diagnosis was provided and the veteran was 
discharged, with a recommendation of a return to full duty.  

Subsequent medical entries reflect that the veteran was 
ultimately discharged from service in September 1982 for 
failure to maintain required weight standards.  There was a 
reference to situational anxiety on his September 1982 
discharge physical examination's Report of Medical History.

In November 1982, the appellant was hospitalized after over 
dosing on Inderal.  Mental status examination revealed no 
evidence of suicidal ideation, and the appellant did not 
appear to be psychotic.  The diagnosis at discharge was an 
adjustment disorder with mixed features.  

The appellant was seen for VA examinations in January 1983 
and 1984.  The diagnoses were an adjustment disorder with 
mixed features, and an adjustment disorder with depressed 
mood.  Much of the appellant's depression was noted to be 
associated with an unsatisfactory marital relationship.
 
The veteran originally filed a claim for service connection 
for a "nervous condition" in December 1982.  His claim was 
denied in August 1983, with notice of the denial provided in 
September 1983.  His claim was again denied, based upon 
receipt of new medical evidence, in March 1984.  

In January 1986, the veteran submitted a claim for service 
connection for depression.  His claim was denied in June 
1986, with notice of the denial dated that same month.  The 
veteran failed to perfect an appeal of the rating decision 
and it became final.  38 U.S.C.A. § 7105 (West 1991).  
Accordingly, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  If 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been filled.  Id. 
at 218.

Evidence that was of record at the time of the RO's June 1986 
denial consisted of:  the veteran's SMRs; VA discharge 
summary for the period from November to December 1982; VA 
examinations dated in January 1983, September 1983, January 
1984, and September 1985; and, VA treatment records dated 
from November 1982 to May 1986.

Based on the foregoing evidence, the RO denied the veteran's 
claim in March 1984 because it was determined that an 
adjustment disorder was a developmental condition and not 
subject to VA disability compensation.  The RO denied the 
veteran's claim in June 1986 because there was no nexus to 
service for the veteran's diagnosed depression.  

In June 1992, the veteran submitted a request to reopen his 
claim.  The Board notes that since the June 1986 RO decision, 
the evidence added to the file includes: (1) VA examination 
reports dated in March 1988, February 1992, and April 1992; 
(2) VA treatment records for the period from April 1988 to 
June 1992; (3) private treatment records from Brokaw Hospital 
dated in November 1982, (4) private treatment records from 
Lakeland Hospital for the period from April 1984 to January 
1986; (5) private treatment records from St. Joseph's 
Hospital Medical Center dated from April 1988 to January 
1993; (6) Social Security Administration (SSA) records 
received in December 1992; (7) transcript of hearing 
testimony at RO in February 1993; (8) VA discharge summaries 
dated in March 1988, April 1988, August 1988, October 1991, 
June 1992, and April 1997; (9) statement from VA Chief, 
Mental Health Clinic, VA outpatient facility, Peoria, 
Illinois, dated in February 1999; (10) transcript of 
testimony at video conference hearing dated in July 1999; 
and, (11) statements from the veteran.  

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the June 1986 RO rating decision, constitutes new and 
material evidence.  Specifically, the Brokaw Hospital 
discharge summary documents that the veteran was hospitalized 
for a suicide attempt in November 1982, some two months after 
discharge.  The appellant was diagnosed with a depressive 
reaction, (manifested by an) attempted suicide.  The records 
from Lakeland and St. Joseph's hospital, as well the VA 
discharge summaries, document an ongoing psychiatric problem 
for the veteran since 1982.  The SSA records contain a May 
1988 evaluation from Owen Deneen, M.D., that noted that the 
veteran had a long history of depression.  Dr. Deneen treated 
the veteran in November 1982 at his Brokaw Hospital 
admission.  Finally, the statement from the Chief of the VA 
outpatient Mental Health Clinic related, after a review of 
some of the veteran's SMRs, provided a nexus between the 
veteran's current diagnosis and his military service.  In 
addition, the Board notes that adjustment disorder was a 
ratable psychiatric disability included in the VA's Schedule 
for Rating Disabilities based upon changes to the rating 
schedule in January 1988.  54 Fed.Reg. 23 (1988). The 
appellant is entitled to the version of the regulation which 
is most favorable to him.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312 - 330 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), changed the 
controlling law for determining when new and material 
evidence has been submitted.  The Federal Circuit struck down 
the standard previously relied upon by the RO in its July 
1992 denial of the veteran's claim to reopen and noted that 
the analysis of whether new and material evidence had been 
submitted was limited to the application of 38 C.F.R. 
§ 3.156(a).  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.  The 
Federal Circuit noted that "the regulation imposes a lower 
burden to reopen than the Colvin [v. Derwinski, 1 Vet. App. 
171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's June 1986 
decision is new and material.  The Board further finds that 
the claim is well grounded in light of the VA physician's 
February 1999 statement.  See Elkins; Winters v. West, 12 
Vet. App. 203, 206-7 (1999).


ORDER

The veteran has submitted new and material evidence, and his 
claim for entitlement to service connection for an acquired 
psychiatric disorder is reopened.


REMAND

In regard to the veteran's claims for increased ratings for 
service-connected mitral valve prolapse and headaches, the 
Board notes that the veteran has not been afforded a VA 
compensation and pension examination in some time.  The 
veteran has also alleged that his hypertension is aggravated 
by his service-connected mitral valve prolapse.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, that aspect of the 
claim has not yet been adjudicated.  Further, the veteran 
testified at his video conference hearing in July 1999 that 
he received routine care from VA for both service-connected 
disabilities, however, the referenced treatment records were 
not associated with the claims file.  Further development is, 
therefore, in order.

The veteran also testified that he was in receipt of SSA 
disability benefits.  The Board notes that the records used 
by the SSA to adjudicate the veteran's claim are contained in 
the claims file, and consist of mostly VA records.  However, 
a copy of the administrative law judge or administrative 
decision in the veteran's case is needed before the Board 
enters a final decision.  

Finally, having reopened the veteran's claim for entitlement 
to service connection for an acquired psychiatric disability, 
the Board finds that a new VA examination is required in 
order to fairly assess his current condition and any possible 
relationship to his psychiatric problems in service, and 
immediately after service.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claims of entitlement to service 
connection for hypertension, and a 
psychiatric disorder; as well as the 
claims of entitlement to increased 
ratings for mitral valve prolapse, and 
headaches.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  

2.  The SSA should be contacted and 
requested to provide copies of any 
administrative law judge decision 
granting disability benefits to the 
appellant.  All attempts to secure this 
information, and replies from SSA, must 
be documented in the claims file.

3.  Thereafter, the veteran should be 
scheduled for VA neurologic and 
cardiovascular examinations, to be 
conducted by physicians, in order to 
assess the nature and extent of his 
headache disorder and mitral valve 
prolapse.  The cardiologist must provide 
an opinion whether it is as least as 
likely as not that hypertension is caused 
or worsened by mitral valve prolapse, 
medications necessary to treat mitral 
valve prolapse, or by a currently 
nonservice connected psychiatric 
disorder.  The claims file and a complete 
copy of this REMAND order must be made 
available to and be reviewed by the 
examiners in conjunction with the 
examinations.  The examination reports 
should be typed.

4.  The veteran should also be scheduled 
for a VA psychiatric examination in order 
to determine the nature and etiology of 
any current psychiatric disability.  The 
claims file and a complete copy of this 
REMAND order must be made available to 
and be reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist must determine the nature 
and etiology of all diagnosed psychiatric 
disabilities.  In the report the 
psychiatrist must provide opinions in 
response to the following questions:  
Does the veteran have an acquired 
psychiatric disability?  If so, is it at 
least as likely as not, that the current 
psychiatric disability is related to the 
veteran's period of naval service from 
March 1975 to September 1982?  

5.  After undertaking any development 
deemed appropriate, the RO should review 
the examination reports.  If the reports 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

6.  Thereafter, the RO should then 
readjudicate the claims of entitlement to 
service connection for an acquired 
psychiatric disorder and hypertension, on 
both direct and secondary bases, 
including under a theory of aggravation.  
The claims of entitlement to increased 
ratings for mitral valve prolapse and 
headaches should also be readjudicated.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The veteran and 
his representative should then be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R BROWN
	Member, Board of Veterans' Appeals

 

